

 
Exhibit 10.1

FIRST AMENDMENT TO CREDIT AGREEMENT
 
 
This FIRST AMENDMENT TO CREDIT AGREEMENT (hereinafter referred to as this
“Amendment”) is dated as of August 24, 2011 (the “Effective Date”), by and among
HOLLYFRONTIER CORPORATION (“HollyFrontier”), and CERTAIN SUBSIDIARIES OF
HOLLYFRONTIER, as Borrowers (collectively, “Borrowers”), the LENDERS party
hereto (“Lenders”), and UNION BANK, N.A., as Administrative Agent
(“Administrative Agent”).  Unless the context otherwise requires or unless
otherwise expressly defined herein, capitalized terms used but not defined in
this Amendment have the meanings assigned to such terms in the Credit Agreement
(as defined below).
 
 
WITNESSETH:
 
WHEREAS, Borrowers, Administrative Agent and Lenders have entered into that
certain Credit Agreement dated as of July 1, 2011 (the “Credit Agreement”);
 
WHEREAS, Administrative Agent, Lenders, and Borrowers desire to (i) amend the
Credit Agreement and (ii) waive certain violations of the Credit Agreement, in
each case as provided herein upon the terms and conditions set forth herein.
 
NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and confessed, Borrowers,
Administrative Agent and Lenders hereby agree as follows:
 
SECTION 1.   Amendments to Credit Agreement.  Subject to the satisfaction or
waiver in writing of each condition precedent set forth in Section 2 hereof, and
in reliance on the representations, warranties, covenants and agreements
contained in this Amendment, the Credit Agreement shall be amended in the manner
provided in this Section 1.
 
1.1 Fixed Charge Coverage Ratio.  The definition of Fixed Charge Coverage Ratio
shall be and it hereby is amended and restated in its entirety to read as
follows:
 
“Fixed Charge Coverage Ratio”:  the ratio, determined on a consolidated basis
for the Group Members for the period of four Fiscal Quarters most recently ended
for which financial statements have been, or were required to be, delivered
pursuant to Section 8.2, of (a) Consolidated EBITDA minus Unfinanced Capital
Expenditures made during such period, minus federal and state taxes paid in cash
during such period, including estimated tax payments (in each case, without
giving effect to any tax refunds), minus Restricted Payments made during such
period, to the extent permitted pursuant to Section 9.5 to (b) Fixed Charges;
provided that for purposes of clarity, to the extent any four Fiscal Quarter
period includes any Fiscal Quarter ending on or before June 30, 2011, such
Fiscal Quarters ending on or before June 30, 2011, shall be included in the
calculation of the Fixed Charge Coverage Ratio on a pro forma combined basis for
Holly and FOC as determined by the Company and approved by the Administrative
Agent based on the financial statements of Holly and FOC filed with the SEC for
the periods ending on or before June 30, 2011, as if the transactions
contemplated by the Merger Agreement had occurred on the first day of such
period.
 
1.2 Calculation of Interest.  Clause (b) of Section 3.1 of the Credit Agreement
shall be and it hereby is amended and restated in its entirety to read as
follows:
 
(b) Interest shall accrue from the date the Loan is advanced or an Obligation is
incurred or payable until paid by Borrowers.  Interest and fees payable pursuant
hereto shall be calculated on the basis of a 360-day year, except that interest
computed by reference to the Base Rate at times when the Base Rate is based on
the Reference Rate shall be calculated on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).  If
a Loan is repaid on the day it was made, one day’s interest shall accrue.
 
1.3 Borrowing Base Certificate.  Clauses (a) and (b) of Section 8.1 of the
Credit Agreement shall be and they hereby are amended and restated in their
entirety to read as follows:
 
(a) by (i) the 30th day of August, September and October of 2011 and (ii) the
22nd day of  each month thereafter, a Borrowing Base Certificate from Borrower
Agent as of the close of business of the previous month, calculating the
Borrowing Base as of the last day of such previous month, accompanied by such
supporting detail and documentation as shall be requested by Administrative
Agent in its Credit Judgment; provided, however, at any time an Enhanced
Reporting Trigger Period is in effect, the Company shall deliver a Borrowing
Base Certificate by Wednesday of each calendar week (or the next Business Day if
such day is not a Business Day) calculating the Borrowing Base as of the close
of business of the immediately preceding week, accompanied by such supporting
detail and documentation as shall be requested by Administrative Agent in its
Credit Judgment;
 
(b) as soon as available but in no event later than (i) 30 days following the
end of each Fiscal Month ending on or about July 31, 2011, August 31, 2011 and
September 30, 2011 and (ii) 22 days following the end of each Fiscal Month
thereafter: (i) a Schedule of Receivables of the Loan Parties for such Fiscal
Month, in form reasonably satisfactory to Administrative Agent, certified by
Borrower Agent, which Schedule of Receivables shall include an aged trial
balance by Account Debtor, a summary and detailed aging of Receivables and a
list of Approved Account Debtors; and (ii) a Schedule of Petroleum Inventory of
the Loan Parties, in form reasonably satisfactory to Administrative Agent,
certified by Borrower Agent, specifying each Loan Party’s cost (calculated on a
first in, first out basis), at the lower of cost or market value, of such Loan
Party’s Petroleum Inventory by location, and further specifying in-transit
Petroleum Inventory and any other information that Administrative Agent may
reasonably request;
 
1.4 Financial Statements. Clauses (b) and (c) of Section 8.2 of the Credit
Agreement shall be and they hereby are amended and restated in their entirety to
read as follows:
 
(b) as soon as available, but in any event within 45 days after the end of (i)
the Fiscal Quarter ending June 30, 2011, (x) the unaudited consolidated balance
sheet of FOC and its consolidated Subsidiaries, as of the end of such Fiscal
Quarter, and the related unaudited consolidated statements of income or
operations and cash flows, (y) the unaudited consolidated balance sheet of Holly
and its consolidated Subsidiaries, as of the end of such Fiscal Quarter, and the
related unaudited consolidated statements of income or operations and cash
flows, and (z) to the extent there are any Unrestricted Subsidiaries at the end
of such Fiscal Quarter, the consolidated and consolidating balance sheet of
Holly and the other Group Members that were Holly Subsidiaries as of June 30,
2011 and related unaudited consolidated and consolidating statements of
operations, and (ii) each of the first three Fiscal Quarters of each Fiscal Year
of the Company beginning with the Fiscal Quarter ending September 30, 2011, the
unaudited consolidated balance sheet of the Company and its consolidated
Subsidiaries, as of the end of such Fiscal Quarter, and the related unaudited
consolidated statements of income or operations and cash flows and, to the
extent there are any Unrestricted Subsidiaries at the end of such Fiscal
Quarter, the consolidated and consolidating balance sheet of the Company and the
other Group Members and related unaudited consolidated and consolidating
statements of operations; in each case, with respect to clause (i) and (ii)
above, as at the end of such Fiscal Quarter and the portion of the Fiscal Year
through the end of such Fiscal Quarter, setting forth in each case in
comparative form the figures for the corresponding Fiscal Quarter from the
previous Fiscal Year and the corresponding portion of the Fiscal Year through
the end of such Fiscal Quarter from the previous Fiscal Year, certified by a
Responsible Officer as being fairly stated in all material respects (subject to
normal year-end audit adjustments and the absence of footnotes).
 
(c) as soon as available but in no event later than 30 days following the end of
each Fiscal Month, commencing with the Fiscal Month ending on or about July 31,
2011, the unaudited consolidated and consolidating balance sheet of the Company
and its consolidated Subsidiaries, and the related unaudited consolidated and
consolidating statements of income or operations, or cash flows and, to the
extent there are any Unrestricted Subsidiaries at the end of such Fiscal Month,
the consolidated and consolidating balance sheet of the Company and the other
Group Members and related unaudited consolidated and consolidating statements of
operations; in each case as at the end of such month and the portion of the
Fiscal Year through the end of such month, setting forth in each case in
comparative form the figures for the corresponding Fiscal Month from the
previous Fiscal Year and the corresponding portion of the previous Fiscal Year
through the end of such Fiscal Month from the previous Fiscal Year, certified by
a Responsible Officer as being fairly stated in all material respects (subject
to normal year-end audit adjustments and the absence of footnotes).
 
1.5 Investments.  Section 9.6(d) of the Credit Agreement shall be and it hereby
is amended and restated in its entirety to read as follows:
 
 (d) (i) Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the Ordinary Course of Business, and (ii) Investments received in
satisfaction or partial satisfaction of unpaid Receivables, other than Eligible
Receivables, to the extent reasonably necessary in order to prevent or limit
loss;
 
1.6 Dispositions.  Section 9.10 of the Credit Agreement shall be and it hereby
is amended and restated in its entirety to read as follows:
 
Section 9.10 Dispositions.  Make any Disposition or enter into any agreement to
make any Disposition, except:
 
 (a) Dispositions of property that is either obsolete or no longer materially
beneficial in its business, whether now owned or hereafter acquired, in the
Ordinary Course of Business; provided that not less than 75% of the
consideration for such Disposition is cash or Cash Equivalents or credit against
the purchase price of other property used in the Ordinary Course of Business;
 
 (b) Dispositions of (i) inventory and cash and Cash Equivalents in the Ordinary
Course of Business and (ii) Receivables in the Ordinary Course of Business in
connection with the collection or compromise thereof;
 
 (c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of other property
used in the Ordinary Course of Business, (ii) the proceeds of such Disposition
are reasonably promptly applied to the purchase price of other property or (iii)
such property is no longer materially beneficial in its business; provided that
with respect to any Disposition under clause (ii) or (iii) not less than 75% of
the consideration received for such Disposition is in the form of cash or Cash
Equivalents;
 
 (d) Dispositions of property by any Restricted Subsidiary to any Borrower or by
any Loan Party to any other Loan Party;
 
 (e) Dispositions consisting of Investments permitted under (i) Section 9.6(a),
so long as the consideration received for such Disposition is cash or Cash
Equivalents, (ii) clause (ii) of Section 9.6(d), or (iii) Sections 9.6(e), (h)
or (m); provided that, with respect to this clause (iii), either (A) both before
and after giving effect to any such Disposition the Required Conditions are
satisfied or (B) at least 75% of the consideration received for such Disposition
is in the form of cash or Cash Equivalents;
 
 (f) Dispositions permitted by Section 9.3;
 
 (g) Dispositions of logistics assets and other master limited partnership
qualifying assets (which shall not include, in any event, any Collateral) by a
Borrower or any Restricted Subsidiary to (i) any of the MLP Parties; provided
that with respect to this clause (i) at the time of such Disposition, no Default
shall exist or would result from such Disposition or (ii) any Person (other than
any of the MLP Parties); provided that with respect to this clause (ii) (A) both
before and after giving effect to such Disposition, the Required Conditions are
satisfied or (B) at least 75% of the consideration received for such Disposition
is in the form of cash or Cash Equivalents;
 
 (h) So long as (i) no Default exists immediately before or shall exist
immediately after giving effect to such Disposition and (ii) at least 75% of the
consideration received for such Disposition is in the form of cash or Cash
Equivalents, Dispositions by a Borrower or any Restricted Subsidiary of assets
in a Sale and Leaseback Transaction if and to the extent that the corresponding
lease obligation is permitted under Section 9.1(e);
 
 (i) Dispositions of any Investments permitted under Section 9.6(f) or (k);
provided that (i) at least 75% of the consideration received for such
Disposition is in the form of cash or Cash Equivalents, (ii) after giving effect
to any such Disposition, (A) no Default shall have occurred and be continuing
and (B) Borrowers shall be in compliance on a pro forma basis with the covenant
set forth in Section 9.12 (regardless of whether a Financial Covenant Trigger
Period is then in effect) as of the last day of the applicable period covered by
the most recently delivered Compliance Certificate;
 
 (j) Dispositions of (i) Equity Interests of UNEV Pipeline, (ii) any other
Investment in UNEV Pipeline, (iii) Equity Interests of Holly UNEV or (iv) the
Equity Interests of any Person that directly or indirectly owns any Equity
Interests in UNEV Pipeline, so long as, with respect to this clause (iv), such
Equity Interests in UNEV Pipeline are the sole and only asset of such Person;
provided that, with respect to each of the foregoing clauses (i) through (iv),
(A) both before and after giving effect to such Disposition, the Required
Conditions are satisfied, or (B) (1) at least 75% of the consideration received
for such Disposition is in the form of cash or Cash Equivalents, (2) immediately
before and immediately after giving effect to any such Disposition, no Default
shall exist and (3) Borrowers shall be in compliance with, on a pro forma basis
after giving effect to such Disposition, all covenants set forth in Section 9.12
(regardless of whether a Financial Covenant Trigger Period is then in
effect)  as of the last day of the applicable period covered by the most
recently delivered Compliance Certificate;
 
 (k) so long as both before and after giving effect to such Disposition the
Required Conditions are satisfied, other Dispositions not otherwise permitted
under the foregoing clauses (a) through (j) of this Section 9.10 (excluding
Dispositions of Inventory and Receivables); and
 
 (l) so long as both before and after giving effect to such Disposition no
Default exists, Dispositions of assets and property in an aggregate amount not
to exceed $40,000,000 in any Fiscal Year (excluding Dispositions of Inventory
and Receivables);
 
 provided, however, that any Disposition pursuant to clauses (a) through (l) of
this Section 9.10 shall be for at least fair market value.
 
1.7 Schedules.  Schedule 6.21 of the Credit Agreement shall be and it hereby is
amended and restated in its entirety and replaced with Schedule 6.21 attached
hereto.
 
SECTION 2.   Limited Waiver.
 
(a)           Borrower Agent has advised Administrative Agent and Lenders of a
delay in the timely delivery of (i) the Borrowing Base Certificate, the Schedule
of Receivables, the Schedule of Petroleum Inventory and other related detail and
documentation as required pursuant to Sections 8.1(a) and 8.1(b) of the Credit
Agreement for the Fiscal Month ending on or about July 31, 2011, (ii) the
reports and other information regarding Lender Hedge Agreements, cash, Cash
Equivalents and Liquidity as required pursuant to Section 8.1(d) of the Credit
Agreement for the Fiscal Month ending on or about July 31, 2011, and (iii) the
Compliance Certificate required pursuant to Section 8.3(a) of the Credit
Agreement for the Fiscal Quarter ending on or about June 30, 2011, which delay
has resulted in a violation of the forgoing provisions of the Credit Agreement
(the “Specified Violations”).
 
(b)           Subject to the satisfaction of each of the conditions set forth in
Section 3 of this Amendment, the Majority Lenders hereby waive the Specified
Violations and any breach or Default resulting solely from the Specified
Violations; provided that, the Borrowing Base Certificate, Schedule of
Receivables, Schedule of Petroleum Inventory, the Compliance Certificate and the
reports required pursuant to Section 8.1(d) of the Credit Agreement, in each
case, with respect to the Fiscal Month ending on or about July 31, 2011, are
delivered to the Administrative Agent on or before August 30, 2011.  By its
signature below, each Borrower agrees that, except as expressly provided above,
nothing herein shall be construed as a continuing waiver of any provision of the
Credit Agreement or any other Loan Document.  Nothing contained herein shall
obligate the Lenders to grant any additional waiver with respect to Section 8.1
or Section 8.3 of the Credit Agreement or of any other provision of the Credit
Agreement or any other Loan Document.
 
SECTION 3.   Conditions.  The amendments to the Credit Agreement contained in
Section 1 of this Amendment and the limited waiver set forth in Section 2 of
this Amendment shall be effective upon the satisfaction of each of the
conditions set forth in this Section 3.
 
3.1 Execution and Delivery.  Each Borrower, Lenders consisting of at least
Majority Lenders and Administrative Agent shall have executed and delivered this
Amendment.
 
3.2 No Default.  After giving effect to this Amendment, no Default or Event of
Default shall have occurred and be continuing or shall result.
 
3.3 Other Documents.  Administrative Agent shall have received such other
instruments and documents incidental and appropriate to the transaction provided
for herein as Administrative Agent or its special counsel may reasonably
request, and all such documents shall be in form and substance satisfactory to
Administrative Agent.
 
SECTION 4.   Representations and Warranties of Borrowers.  To induce Lenders to
enter into this Amendment, each Borrower hereby represents and warrants to
Lenders as follows:
 
4.1 Reaffirmation of Representations and Warranties/Further Assurances.  After
giving effect to the amendments and the limited waiver contained herein, each
representation and warranty of such Borrower contained in the Credit Agreement
or in any other Loan Document is true and correct in all material respects on
the date hereof (or to the extent qualified by materiality, such representations
and warranties shall be true and correct in all respects), except (i) to the
extent such representations and warranties relate solely to an earlier date, in
which case such representations and warranties shall have been true and correct
in all material respects as of such date and (ii) the representations and
warranties in clauses (a) and (b) of Section 6.4 of the Credit Agreement shall
be deemed to refer to the most recent statements furnished pursuant to clauses
(a) and (b), respectively of Section 8.2 of the Credit Agreement, as amended
hereby.
 
4.2 Corporate Authority; No Conflicts.  The execution, delivery and performance
by such Borrower of this Amendment and all documents, instruments and agreements
contemplated herein are within such Borrower’s corporate or other organizational
powers, have been duly authorized by all necessary action, require no action by
or in respect of, or filing with, any court or agency of government and do not
violate or constitute a default under any provision of any applicable law or
other agreements binding upon such Borrower or result in the creation or
imposition of any Lien upon any of the assets of such Borrower except for Liens
permitted under Section 9.2 of the Credit Agreement.
 
4.3 Enforceability.  This Amendment has been duly executed and delivered by each
Borrower and constitutes the valid and binding obligation of such Borrower
enforceable in accordance with its terms, except as (i) the enforceability
thereof may be limited by bankruptcy, insolvency or similar laws affecting
creditor’s rights generally, and (ii) the availability of equitable remedies may
be limited by equitable principles of general application.
 
4.4 No Default.  After giving effect to this Amendment, no Default or Event of
Default has occurred and is continuing.
 
SECTION 5.   Miscellaneous.
 
5.1 Reaffirmation of Loan Documents and Liens.  Except as amended and modified
hereby, any and all of the terms and provisions of the Credit Agreement and the
other Loan Documents shall remain in full force and effect and are hereby in all
respects ratified and confirmed by each Borrower.  Each Borrower hereby agrees
that the amendments and modifications herein contained shall in no manner affect
or impair the liabilities, duties and obligations of any Borrower under the
Credit Agreement and the other Loan Documents or the Liens securing the payment
and performance thereof.
 
5.2 Parties in Interest.  All of the terms and provisions of this Amendment
shall bind and inure to the benefit of the parties hereto and their respective
successors and assigns.
 
5.3 Legal Expenses.  Each Borrower hereby agrees to pay all reasonable fees and
expenses of special counsel to Administrative Agent incurred by Administrative
Agent in connection with the preparation, negotiation and execution of this
Amendment and all related documents.
 
5.4 Counterparts.  This Amendment may be executed in one or more counterparts
and by different parties hereto in separate counterparts each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document.  Delivery of photocopies of the signature pages to this Amendment by
facsimile or electronic mail shall be effective as delivery of manually executed
counterparts of this Amendment.
 
5.5 Complete Agreement.  THIS AMENDMENT, THE CREDIT AGREEMENT, AND THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
 
5.6 Headings.  The headings, captions and arrangements used in this Amendment
are, unless specified otherwise, for convenience only and shall not be deemed to
limit, amplify or modify the terms of this Amendment, nor affect the meaning
thereof.
 
5.7 Severability.  Any provision of this Amendment held to be invalid, illegal
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
 
5.8 Governing Law.  This Amendment shall be construed in accordance with and
governed by the laws of the State of New York without regard to conflicts of law
principles.
 
5.9 Reference to and Effect on the Loan Documents.
 
 (a)           This Amendment shall be deemed to constitute a Loan Document for
all purposes and in all respects.  Each reference in the Credit Agreement to
“this Agreement,” “hereunder,” “hereof,” “herein” or words of like import, and
each reference in the Credit Agreement or in any other Loan Document, or other
agreements, documents or other instruments executed and delivered pursuant to
the Credit Agreement to the “Credit Agreement”, shall mean and be a reference to
the Credit Agreement as amended by this Amendment.
 
(b)           The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy of any Lender or
Administrative Agent under any of the Loan Documents, nor constitute a waiver of
any provision of any of the Loan Documents.
 

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
as of the date first above written.
 
 
BORROWERS:
 
HOLLYFRONTIER CORPORATION
 
HOLLYFRONTIER REFINING & MARKETING LLC
 
HOLLY REFINING & MARKETING – TULSA LLC
 
HOLLY REFINING & MARKETING COMPANY – WOODS CROSS LLC
 
NAVAJO REFINING COMPANY, L.L.C.
 
FRONTIER EL DORADO REFINING LLC
 
FRONTIER REFINING LLC
 


 
By:  /s/ Stephen D.
Wise                                                                           
 
Name:  Stephen D. Wise
 
Title:  Vice President and Treasurer



 
First Amendment to Credit Agreement Signature Page
 
 
 
 

--------------------------------------------------------------------------------

 



 
UNION BANK, N.A.,
 
as a Lender and as Administrative Agent, Swingline Lender and Issuing Bank
 
By:  /s/ Greg
Stewart                                                                           
 
Name:  Greg Stewart
 
Title:  Vice President
 



 
First Amendment to Credit Agreement Signature Page
 
 
 
 

--------------------------------------------------------------------------------

 

BNP PARIBAS, as a Lender
 
 


 
By:  /s/ Betsy
Jocher                                                                           
 
Name:  Betsy Jocher
 
Title:  Director
 


 
By:  /s/ Richard
Hawthorne                                                                           
 
Name:  Richard Hawthorne
 
Title:  Director
 





 
First Amendment to Credit Agreement Signature Page
 
 
 

--------------------------------------------------------------------------------

 



 
BANK OF AMERICA, N.A., as a Lender
 


 
By:  /s/ Mark
Porter                                                                           
 
Name:  Mark Porter
 
Title:  Senior Vice President
 





 
First Amendment to Credit Agreement Signature Page
 
 
 

--------------------------------------------------------------------------------

 



 
TORONTO DOMINION (NEW YORK), LLC, as a Lender
 


 
By:  /s/ Bebi
Yasin                                                                           
 
Name:  Bebi Yasin
 
Title:  Authorized Signatory
 





 
First Amendment to Credit Agreement Signature Page
 
 
 

--------------------------------------------------------------------------------

 



 
WELLS FARGO BANK, N.A., as a Lender
 


 
By:  /s/ Thomas
Forbath                                                                           
 
Name:  Thomas Forbath
 
Title:  Vice President
 





 
First Amendment to Credit Agreement Signature Page
 
 
 

--------------------------------------------------------------------------------

 



 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender
 


 
By:  /s/ Mikhail
Faybusovich                                                                           
 
Name:  Mikhail Faybusovich
 
Title:  Director
 


 
By:  /s/ Vipul
Dhadda                                                                           
 
Name:  Vipul Dhadda
 
Title:  Associate



 
First Amendment to Credit Agreement Signature Page
 
 
 

--------------------------------------------------------------------------------

 



 
MORGAN STANLEY BANK, N.A., as a Lender
 


 
By:  /s/ Frank
Jolley                                                                           
 
Name:  Frank Jolley
 
Title:  Authorized Signatory
 





 
First Amendment to Credit Agreement Signature Page
 
 
 

--------------------------------------------------------------------------------

 



 
LLOYDS TSB BANK PLC, as a Lender
 


 
By:  /s/ Christian
Hammerbeck                                                                           
 
Name:  Christian Hammerbeck
 
Title:
Vice President, Corporate Banking USA, H057

 


 


 
By:  /s/ Candi
Obrentz                                                                           
 
Name:  Candi Obrentz
 
Title:
Vice President, Financial Institutions, North America O013






 
First Amendment to Credit Agreement Signature Page
 
 
 

--------------------------------------------------------------------------------

 



 
COMPASS BANK, as a Lender
 


 
By:  /s/ Dorothy
Marchand                                                                           
 
Name:  Dorothy Marchand
 
Title:  Senior Vice President
 





 
First Amendment to Credit Agreement Signature Page
 
 
 

--------------------------------------------------------------------------------

 



 
CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender
 


 
By:  /s/ Wes
Fontana                                                                           
 
Name:  Wes Fontana
 
Title:  Vice President
 





 
First Amendment to Credit Agreement Signature Page
 
 
 

--------------------------------------------------------------------------------

 



 
THE FROST NATIONAL BANK, as a Lender
 


 
By:  /s/ Lane
Dodds                                                                           
 
Name:  Lane Dodds
 
Title:  Vice President
 





 
First Amendment to Credit Agreement Signature Page
 
 
 

--------------------------------------------------------------------------------

 



 
GOLDMAN SACHS LENDING PARTNERS LLC, as a Lender
 


 
By:  /s/ Rick
Canonico                                                                           
 
Name:  Rick Canonico
 
Title:  Authorized Signatory
 





 
First Amendment to Credit Agreement Signature Page
 
 
 

--------------------------------------------------------------------------------

 



 
JPMORGAN CHASE BANK, N.A., as a Lender
 


 
By:  /s/ J. Devin
Mock                                                                           
 
Name:  J. Devin Mock
 
Title:  Vice President
 





 
First Amendment to Credit Agreement Signature Page
 
 
 

--------------------------------------------------------------------------------

 



 
PNC BANK, NATIONAL ASSOCIATION, as a Lender
 


 
By:  /s/ Andrew S.
Bae                                                                           
 
Name:  Andrew S. Bae
 
Title:  Vice President
 





 
First Amendment to Credit Agreement Signature Page
 
 
 

--------------------------------------------------------------------------------

 



 
RB INTERNATIONAL FINANCE (USA) LLC, as a Lender
 


 
By:  /s/ Peter
Armieri                                                                           
 
Name:  Peter Armieri
 
Title:  Vice President
 
By:  /s/ Randall
Abrams                                                                           
 
Name:  Randall Abrams
 
Title:  Vice President
 


 





 
First Amendment to Credit Agreement Signature Page
 
 
 

--------------------------------------------------------------------------------

 



 
UBS LOAN FINANCE LLC, as a Lender
 


 
By:  /s/ Mary E.
Evans                                                                           
 
Name:  Mary E. Evans
 
Title:  Associate Director
 


 
By:  /s/ Irja R.
Otsa                                                                           
 
Name:  Irja R. Otsa
 
Title:  Associate Director
 





 
First Amendment to Credit Agreement Schedule 6.21
 
 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE 6.21
Deposit Accounts
 


 
Bank
Account Name
Account Number
Purpose
Bank of America
 
HollyFrontier Corporation
 
 
Master concentration
Bank of America
 
Holly Refining & Marketing Company LLC
 
 
Wire / Lockbox / ACH receipts
Bank of America
 
Holly Refining & Marketing Company LLC
 
 
Outgoing wire / ACH payments
Bank of America
 
Holly Refining & Marketing Company LLC
 
 
EFT settlement (direct debit customers)
Bank of America
 
Holly Refining & Marketing Company LLC
 
 
Accounts payable controlled disbursement
Bank of America
 
Holly Refining & Marketing Company LLC
 
 
Special purpose / right of way check payments
Bank of America
 
Holly Refining & Marketing Company LLC
 
 
Lease crude payments (wires, checks, & ACH)
Bank of America
 
Navajo Refining Co., L.L.C
 
Old lease crude payments (to be closed)
Bank of America
 
HollyPayroll Services, Inc.
 
 
Payroll settlement
Bank of America
 
HollyFrontier Corporation
 
 
Flex spending controlled disbursement, ACH settlement
BBVA Compass
 
HollyFrontier Corporation
 
 
Compensating balance account
 
UMB Arizona
 
HollyFrontier Corporation
 
Compensating balance account
Fidelity Investments
 
HollyFrontier Corporation
 
 
Investment account
Brown Brothers Harriman
 
HollyFrontier Corporation
 
 
Investment account
Union Bank
 
HollyFrontier Corporation
 
 
Master concentration account for legacy FTO
Union Bank
 
Frontier Oil and Refining Company LLC
 
 
Revenue distribution account – legacy FTO
Union Bank
 
Frontier Oil and Refining Company LLC
 
 
General accounts payable – legacy FTO
Union Bank
 
HollyFrontier Corporation
 
 
Investment account
Union Bank
 
Frontier Refining LLC
 
 
Miscellaneous account – legacy FTO
 
Union Bank
 
HollyFrontier Corporation
 
Pledged LC Account
Frost Bank
 
HollyFrontier Corporation
 
 
Legacy FTO corporate payments and related sweep account
Wells Fargo Bank
 
Frontier Oil and Refining Company LLC
 
 
Lockbox and EFT settlement account – legacy FTO
Wells Fargo Bank
 
Holly Payroll Services, Inc.
 
 
Payroll account – legacy FTO
Wells Fargo Bank
 
HollyFrontier Corporation
 
 
Section 125 account – legacy FTO
Wells Fargo Bank
 
HollyFrontier Corporation
 
 
Medical payments account – legacy FTO
 
Wells Fargo Bank
 
 
Frontier El Dorado Refining LLC
 
Petty cash account – El Dorado refinery
Wells Fargo Bank
 
Frontier Refining LLC
 
 
Petty cash account – Cheyenne refinery
 
Wells Fargo Bank
 
 
HollyFrontier Corporation
 
 
Investment account – legacy FTO
 
Wells Fargo Bank
 
 
Frontier Oil Corporation
 
Investment account – legacy FTO
 
Reich & Tang
 
 
Frontier Oil Corporation
 
Investment account – legacy FTO
 
US Bank
 
 
Frontier Oil and Refining Company LLC
 
Investment account – legacy FTO

 
Lockboxes
 


Loan Party
Name and Address of Depository Institution
Account Number
HollyRefining & Marketing Company LLC
 
Bank of America
Global Treasury Services
901 Main Street, 10th Floor
Dallas, TX  75202
 
 
Frontier Oil and Refining Company LLC
 
 
Wells Fargo Bank
1700 Lincoln, 6th Floor
Denver, CO  80203
 
 




First Amendment to Credit Agreement Schedule 6.21
 
 
 

--------------------------------------------------------------------------------

 

CONSENT AND REAFFIRMATION
 
 
The undersigned (each a “Guarantor”) hereby (i) acknowledges receipt of a copy
of the foregoing First Amendment to Credit Agreement (the “First Amendment”);
(ii) consents to the Borrowers’ execution and delivery thereof; (iii) agrees to
be bound thereby; (iv) affirms that nothing contained therein shall modify in
any respect whatsoever its guaranty of the obligations of the Borrowers to
Lenders pursuant to the terms of the Guarantee and Collateral Agreement in favor
of Administrative Agent and the other Secured Parties (the “Guaranty”) or the
Liens granted by it securing payment and performance thereunder and (v)
reaffirms that the Guarantee and Collateral Agreement and such Liens are and
shall continue to remain in full force and effect.  Although each Guarantor has
been informed of the matters set forth herein and has acknowledged and agreed to
same, each Guarantor understands that the Lenders have no obligation to inform
any Guarantor of such matters in the future or to seek any Guarantor’s
acknowledgment or agreement to future amendments or waivers for the Guarantee
and Collateral Agreement to remain in full force and effect, and nothing herein
shall create such duty or obligation.
 


 
[SIGNATURE PAGES FOLLOW]
 
 


 
First Amendment to Credit Agreement Consent and Reaffirmation
 
 
 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the undersigned has executed this Consent and Reaffirmation
on and as of the date of this Amendment.
 


GUARANTORS
                 BLACK EAGLE LLC (f/k/a Black Eagle, Inc.)
EAGLE CONSOLIDATION LLC
ETHANOL MANAGEMENT COMPANY LLC
FRONTIER PIPELINE LLC
FRONTIER REFINING & MARKETING LLC
HOLLY BIOFUELS LLC
HOLLYFRONTIER PAYROLL SERVICES, INC. (f/k/a Holly Payroll Services, Inc.)
HOLLY PETROLEUM, INC.
HOLLY REALTY, LLC
HOLLY REFINING COMMUNICATIONS, INC.
HOLLY TRANSPORTATION LLC
HOLLY UNEV PIPELINE COMPANY
HOLLY WESTERN ASPHALT COMPANY
HOLLYMARKS, LLC
HRM REALTY, LLC
LEA REFINING COMPANY
NAVAJO HOLDINGS, INC.
NAVAJO PIPELINE GP, L.L.C.
NAVAJO PIPELINE LP, L.L.C.
NAVAJO REFINING GP, L.L.C.
NAVAJO WESTERN ASPHALT COMPANY
 

             
 
By:
/s/  Stephen D. Wise       Name:  Stephen D. Wise       Title:  Vice President
and Treasurer          



 
NAVAJO PIPELINE CO., L.P.
 
By:  Navajo Pipeline GP, L.L.C., its general partner
         
 
By:
/s/  Stephen D. Wise       Name:  Stephen D. Wise       Title:  Vice President
and Treasurer        



 
 
 
 
 
First Amendment to Credit Agreement Consent and Reaffirmation
 
 
 

--------------------------------------------------------------------------------

 

  
 
 
 
 
 





 
NK ASPHALT PARTNERS D/B/A/ HOLLY ASPHALT COMPANY
 
By:  Holly Western Asphalt Company, its general partner
By:  Navajo Western Asphalt Company, its general partner
           
By:
/s/ Stephen D. Wise       Name:  Stephen D. Wise       Title:  Vice President
and Treasurer           






 


 
First Amendment to Credit Agreement Consent and Reaffirmation
 
 
 
 

 
 
 
 